      Case 6:18-cv-00111-RSB-BWC Document 37 Filed 01/27/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 GRAYLING THOMAS,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-111

        v.

 WARDEN ANTOINE CALDWELL, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 35). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s claims against Defendant John Doe

and DIRECTS the Clerk of Court to terminate John Doe as a Defendant upon the record and

docket of this case. Plaintiff’s remaining claims are: his retaliatory transfer claims against

Defendants Lawrence, Hudson, Mobley, and Williams; his deliberate indifference claims against

Defendants Hudson and Williams; and his injunctive relief as to prospective medical care claims

against Defendant Caldwell. (Docs. 8, 10.)

       SO ORDERED, this 27th day of January, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
